Citation Nr: 9931380	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-11 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for spontaneous 
pneumothorax with shortness of breath as a chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease with recurrent spontaneous pneumothorax, on 
a direct basis.

3.  Entitlement to service connection for short term memory 
loss as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for night sweats as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for sleep disturbance 
as a chronic disability resulting from an undiagnosed 
illness.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to July 1992, 
which includes service in Southwest Asia during the period of 
the Persian Gulf War.  

This appeal arises from an April 1997 rating decision of the 
Nashville, Tennessee Regional Office, which denied the 
veteran's claims for entitlement to service connection for 
spontaneous pneumothorax with shortness of breath, short term 
memory loss, and night sweats--all as chronic disabilities 
resulting from an undiagnosed illness.  This appeal also 
arises from a November 1997 rating decision of the Columbia, 
South Carolina Regional Office, which denied the veteran's 
claims for entitlement to service connection for sleep 
disturbance as a chronic disability resulting from an 
undiagnosed illness and service connection for chronic 
obstructive pulmonary disease with recurrent spontaneous 
pneumothorax, on a direct basis.  

The Columbia, South Carolina Regional Office (RO) is 
currently handling the veteran's appeal.  


REMAND

In June 1998, the RO received VA Form 9, Appeal to Board of 
Veterans' Appeals, in which the veteran requested a personal 
hearing at the RO before a Member of the Board.  (He also 
indicated that he did not desire a hearing before a Member of 
the Board.)  Subsequently, the veteran appeared and testified 
at a hearing at the RO before a hearing officer in November 
1998.  Thereafter, the RO forwarded the case to the Board for 
appellate review.  In an August 1999 letter, the Board sought 
clarification of the veteran's request for a hearing before a 
Member of the Board.  The letter stated that if the veteran 
did not respond within 30 days of the date of the letter the 
Board would assume that he still desired a hearing before a 
Member of the Board at the regional office and would make 
arrangements to have his case remanded for such a hearing.  
The veteran did not respond.  Under such circumstances, this 
case must be REMANDED back to the RO for the following 
action:

The veteran should be placed on the 
docket for a personal hearing before a 
traveling Member of the Board of 
Veterans' Appeals at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



